UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-4840 The Tocqueville Trust (Exact name of registrant as specified in charter) The Tocqueville Trust 40 W. 57th Street, 19th Floor New York, NY 10019 (Address of principal executive offices) (Zip code) Robert W. Kleinschmidt The Tocqueville Trust 40 W. 57th Street, 19th Floor New York, NY 10019 (Name and address of agent for service) 212-698-0800 Registrant's telephone number, including area code Date of fiscal year end: October 31 Date of reporting period:July 31, 2010 Item 1. Schedule of Investments. The Tocqueville Fund Schedule of Investments as of July 31, 2010 (Unaudited) Shares Value COMMON STOCKS - 98.1% Automobiles & Components - 1.2% Toyota Motor Corp. - ADR (b) $ Banks - 3.8% Banco Santander SA - ADR (b) East West Bancorp, Inc. Mitsubishi UFJ Financial Group, Inc. - ADR (b) Wilmington Trust Corp. Capital Goods - 9.8% 3M Co. The Boeing Co. General Electric Co. Illinois Tool Works, Inc. Masco Corp. Rockwell Automation, Inc. Tyco International Ltd. (b) Commercial& Professional Services - 1.5% Steelcase, Inc. Consumer Services - 0.9% Yum! Brands, Inc. Diversified Financials - 3.2% American Express Co. The Bank of New York Mellon Corp. Energy - 8.5% Anadarko Petroleum Corp. Chesapeake Energy Corp. Exxon Mobil Corp. Murphy Oil Corp. Schlumberger Ltd. (b) Transocean Ltd. (a)(b) Food, Beverage & Tobacco - 6.9% Campbell Soup Co. The Coca-Cola Co. Kraft Foods, Inc. Unilever NV - ADR (b) Zhongpin, Inc. (a)(b) Health Care Equipment & Services - 1.0% St. Jude Medical, Inc. (a) Household & Personal Products - 3.9% Colgate-Palmolive Co. Kimberly-Clark Corp. Insurance - 2.9% Aflac, Inc. The Allstate Corp. Fidelity National Financial, Inc. Materials - 13.8% BHP Billiton Ltd. - ADR (b) Cliffs Natural Resources, Inc. EI du Pont de Nemours & Co. Minefinders Ltd. (a)(b) Newmont Mining Corp. Owens-Illinois, Inc. (a) Sonoco Products Co. W.R. Grace & Co. (a) Weyerhaeuser Co. Media - 0.9% The Washington Post Co. Pharmaceuticals, Biotechnology & Life Sciences - 8.4% Genzyme Corp. (a) Isis Pharmaceuticals, Inc. (a) Johnson & Johnson King Pharmaceuticals, Inc. (a) Myriad Genetics, Inc. (a) Pfizer, Inc. Real Estate - 0.8% CB Richard Ellis Group, Inc. (a) Retailing - 1.3% Home Depot, Inc. Semiconductors & Semiconductor Equipment - 4.7% Applied Materials, Inc. Intel Corp. LSI Corp. (a) Software & Services - 9.7% Adobe Systems, Inc. (a) Automatic Data Processing, Inc. Bio-key International, Inc. (a)(c)(d)(e) - Google, Inc. (a) Mastercard, Inc. Microsoft Corp. Symantec Corp. (a) Total Systems Services, Inc. Technology Hardware & Equipment - 6.7% Canon, Inc. - ADR (b) Cisco Systems, Inc. (a) Corning, Inc. Hitachi Ltd. - ADR (a)(b) Nokia OYJ - ADR (b) QUALCOMM, Inc. Telecommunication Services - 2.2% Alaska Communications Systems Group, Inc. (f) Vodafone Group PLC - ADR (b) Transportation - 2.2% United Parcel Service, Inc. Utilities - 3.5% Nextera Energy, Inc. TOTAL COMMON STOCKS (Cost $442,099,103) WARRANTS - 0.0% Communication Equipment - 0.0% Emcore Corp. (a)(d) - Expiration: February 19, 2013, Exercise Price: $15.06 Capital Goods - 0.0% Raytheon Co. Expiration: June 6, 2011, Exercise Price: $37.50 (a) TOTAL WARRANTS (Cost $0) Principal Amount Repurchase Agreement - 1.3% $ 5,842,000 Repurchase Agreement with U.S. Bank, N.A., 0.01% dated 7/30/2010, due 8/02/2010, collateralized by: Fannie Mae Conventional Level Pay 15 Year Fixed (Pool #555745) valued at $5,958,842. Repurchase proceeds of $5,842,005. (Cost $5,842,000) TOTAL SHORT TERM INVESTMENTS (Cost $5,842,000) Total Investments(Cost $447,941,103) - 99.4% Other Assets in Excess of Liabilities - 0.6% TOTAL NET ASSETS - 100.0% $ The accompanying footnotes are an integral part of these Schedules of Investments Percentages are stated as a percent of net assets. ADR American Depository Receipt. (a) Non-income producing security. (b) Foreign issued security.Foreign concentration was as follows: Australia 1.2%; Britain 1.1%; China 0.7%; Canada 0.2%; Finland 0.8%; Japan 3.4%; Netherlands 0.7%; Spain 0.9%; Switzerland 1.8%. (c) Denotes a security is either fully or partially restricted to resale.The aggregate value of restricted securities at July 31, 2010 was $0 which represented 0.0% of net assets. (d) Fair valued security.The aggregate value of fair valued securities as of July 31, 2010 was $0 which represented 0.0% of net assets. (e) Security is considered illiquid and may be difficult to sell. (f) Affiliated company.See Footnote 3. The Tocqueville Small Cap Fund Schedule of Investments as of July 31, 2010 (Unaudited) Shares Value COMMON STOCKS - 99.4% Banks - 2.7% Pinnacle Financial Partners, Inc. (a) $ Umpqua Holdings Corp. Capital Goods - 2.9% Alliant Techsystems, Inc. (a) Ceradyne, Inc. (a) Harbin Electric, Inc. (a) Chemical Manufacturing - 0.6% CARBO Ceramics, Inc. Commercial& Professional Services - 2.3% Clean Harbors, Inc. (a) EnergySolutions, Inc. Consumer Durables & Apparel - 2.4% Columbia Sportswear Co. Lululemon Athletica, Inc. (a) Tempur Pedic International, Inc. (a) Tupperware Brands Corp. Consumer Services - 2.6% Chipotle Mexican Grill, Inc. (a) Home Inns & Hotels Management, Inc. - ADR (a) Hyatt Hotels Corp. (a) Texas Roadhouse, Inc. (a) Wyndham Worldwide Corp. Diversified Financials - 2.1% Blackstone Group LP Lazard Ltd. MSCI, Inc. (a) Energy - 12.1% Bill Barrett Corp. (a) Brigham Exploration Co. (a) Cameron International Corp. (a) Core Laboratories Dril-Quip, Inc. (a) Northern Oil and Gas, Inc. (a) Oceaneering International, Inc. (a) Plains Exploration & Production Co. (a) Pride International, Inc. (a) Tetra Technologies, Inc. (a) Unit Corp. (a) Vaalco Energy, Inc. Food, Beverage & Tobacco - 1.8% Boston Beer Co., Inc. (a) The Hain Celestial Group, Inc. (a) Health Care Equipment & Services - 9.4% Air Methods Corp. (a) Allscripts-Misys Healthcare Solutions, Inc. (a) Bio-Reference Labs, Inc. (a) Greatbatch, Inc. (a) Patterson Companies, Inc. Sirona Dental Systems, Inc. (a) Thoratec Corp. (a) Wright Medical Group, Inc. (a) Household & Personal Products - 3.5% Church & Dwight, Inc. Herbalife Ltd. WD-40 Co. Materials - 5.8% Brush Engineered Materials, Inc. (a) Landec Corp. (a)(b) Minerals Technologies, Inc. Media - 1.0% Dreamworks Animation SKG, Inc. (a) Pharmaceuticals, Biotechnology & Life Sciences - 14.2% Alkermes, Inc. (a) Human Genome Sciences, Inc. (a) Inspire Pharmaceuticals, Inc. (a) Isis Pharmaceuticals, Inc. (a) King Pharmaceuticals, Inc. (a) Myriad Genetics, Inc. (a) Pharmaceutical Product Development, Inc. United Therapeutics Corp. (a) Retailing - 5.5% 1-800-FLOWERS.com, Inc. (a)(b) LKQ Corp. (a) Petsmart, Inc. priceline.com, Inc. (a) Tractor Supply Co. Ulta Salon Cosmetics & Fragrance, Inc. (a) Semiconductors & Semiconductor Equipment - 7.7% Cavium Network, Inc. Netlogic Microsystems, Inc. (a) Silicon Image, Inc. (a)(b) Ultratech, Inc. (a)(b) Veeco Instruments, Inc. (a) Software & Services - 19.8% Fair Isaac Corp. Global Payments, Inc. Openwave Systems, Inc. (a) Parametric Technology Corp. (a) Rosetta Stone, Inc. (a) TeleCommunication Systems, Inc. (a) TeleTech Holdings, Inc. (a) TIBCO Software, Inc. (a) ValueClick, Inc. (a) Websense, Inc. (a) Technology Hardware & Equipment - 0.4% Netgear, Inc. (a) ShoreTel, Inc. (a) Transportation - 2.6% Arkansas Best Corp. JetBlue Airways Corp. (a) Kansas City Southern (a) TOTAL COMMON STOCKS (Cost $24,450,786) Principal SHORT TERM INVESTMENTS - 0.2% Amount Repurchase Agreement - 0.2% $ 57,000 Repurchase Agreement with U.S. Bank, N.A., 0.01% dated 7/30/2010, due 8/02/2010, collateralized by: Fannie Mae Conventional Level Pay 15 Year Fixed (Pool #555745) valued at $58,261. Repurchase proceeds of $57,000. (Cost $57,000) TOTAL SHORT TERM INVESTMENTS (Cost $57,000) Total Investments(Cost $24,507,786) - 99.6% Other Assets in Excess of Liabilities - 0.4% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. ARD American Depository Receipt (a) Non-income producing security. (b) Affiliated company.See Footnote 3. The accompanying notes are an integral part of these financial statements. The Tocqueville International Value Fund Schedule of Investments as of July 31, 2010 (Unaudited) Shares Value COMMON STOCKS - 91.5% Australia - 1.1% BHP Billiton Ltd. - ADR $ Belgium - 6.3% Bekaert SA Groupe Bruxelles Lambert SA Solvay SA Umicore Brazil - 4.1% Petroleo Brasileiro SA - ADR Vale SA - ADR Finland - 1.3% Nokia Corp. - ADR France - 13.1% Bollore Cie De St.-Gobain Haulotte Group SA Metropole Television SA Sanofi-Aventis SA Total SA - ADR Veolia Environnement - ADR Vivendi SA Germany - 5.2% Kloeckner & Co. SE (a) Siemens AG - ADR Wacker Neuson SE (a) Hong Kong - 3.7% Clear Media Ltd. (a) Hongkong Electric Holdings Ltd. PYI Corp. Ltd. (a) Television Broadcasts Ltd. Indonesia - 1.7% Telekomunikasi Indonesia Tbk PT - ADR Ireland - 2.6% DCC PLC Italy - 4.7% CIR - Compagnie Industriali Riunite SpA (a) Interpump Group SpA (a) Sogefi SpA (a) Japan - 19.9% Amada Co. Ltd. Bridgestone Corp. Canon, Inc. - ADR Hitachi Ltd. Kyoto Kimono Yuzen Co. Ltd. MISUMI Group, Inc. Nippon Express Co. Ltd. Omron Corp. SMC Corp. Takata Corp. Jersey - 2.0% Experian PLC Mexico - 2.2% Fomento Economico Mexicano S.A.B. de C.V. - ADR Netherlands - 4.4% Nutreco Holding NV Unilever NV - ADR South Africa - 0.5% Gold Fields Ltd. - ADR Spain - 3.5% Banco Santander SA - ADR Sol Melia SA Switzerland - 3.1% Nestle SA Pargesa Holdings SA Thailand - 1.7% BEC World PCL United Kingdom - 5.6% 3i Group PLC Interserve PLC Invensys PLC Vodafone Group PLC - ADR United States - 4.8% Newmont Mining Corp. Schlumberger Ltd. TOTAL COMMON STOCKS (Cost $113,596,851) WARRANTS - 0.1% Italy - 0.1% Interpump Group SpA Expiration: October, 2011, Exercise Price: EUR 2.50 (a) TOTAL WARRANTS (Cost $0) SHORT TERM INVESTMENTS - 8.3% Money Market Funds - 3.8% AIM STIT Treasury Portfolio, 0.03% Principal Amount Repurchase Agreement - 4.5% $ 5,895,000 Repurchase Agreement with U.S. Bank, N.A., 0.01% dated 7/30/2010, due 8/02/2010, collateralized by: Freddie Mac Conventional 15 Years Fixed (Pool #E99430) valued at $6,013,199. Repurchase proceeds of $5,895,005. (Cost $5,895,000) TOTAL SHORT TERM INVESTMENTS (Cost $10,828,521) Total Investments(Cost $124,425,372) - 99.9% Other Assets in Excess of Liabilities - 0.1% TOTAL NET ASSETS - 100.0% $ The accompanying notes are an integral part of these Schedules of Investments Percentages are stated as a percent of net assets. ADR American Depository Receipt. (a) Non-income producing security. The Tocqueville Gold Fund Schedule of Investments as of July 31, 2010 (Unaudited) Shares Value COMMON STOCKS - 83.8% Oil, Gas & Consumable Fuels - 0.1% Canada - 0.1% Geomark Exploration Ltd. Total Oil, Gas & Consumable Fuels Gold & Gold Related - 76.3% Australia - 7.7% Andean Resources Ltd. (a) Centamin Egypt Ltd. (a) Eldorado Gold Corp. (a) Ivanhoe Australia Ltd. (a) Canada - 53.4% Agnico Eagle Mines Ltd. (a) Alamos Gold, Inc. (a) Allied Gold Ltd. (a) Banro Corp. (a)(b) Barrick Gold Corp. Detour Gold Corp. (a) East Asia Minerals Corp. (a) Eldorado Gold Corp. (a) European Goldfields Ltd. (a) Franco-Nevada Corp. Goldcorp, Inc. IAMGOLD Corp. (a) International Tower Hill Mines Ltd. (a)(b) International Tower Hill Mines Ltd (a)(b)(d) Ivanhoe Mines Ltd (a) Mala Noche Resources (a)(c)(d)(e) Minefinders Corp. (a) Nevsun Resources Ltd. (a) NovaGold Resources, Inc. (a) Orezone Gold Corp. (a) Osisko Mining Corp. (a) Randgold Resources Ltd. - ADR Red Back Mining, Inc. (a) Romarco Minerals, Inc. (a)(b) Scorpio Mining Corp. (a)(b) SEMAFO, Inc. (a) Torex Gold Resources, Inc. (a)(b) Peru - 2.2% Cia de Minas Buenaventura SA - ADR South Africa - 1.9% AngloGold Ashanti Ltd. - ADR Gold Fields Ltd. Gold Fields Ltd. - ADR 1 Harmony Gold Mining Co. Ltd. 10 Witwatersrand Consolidated Gold Resources Ltd. (a) United States - 11.1% Allied Nevada Gold Corp. (a) Electrum Ltd. (a)(c)(d)(e) Freeport-McMoRan Copper & Gold, Inc. Gold Bullion International LLC (a)(c)(d)(e) Gold Resource Corp. (a)(b) I-Pulse, Inc. (a)(c)(d)(e) Newmont Mining Corp. Royal Gold, Inc. Total Gold & Gold Related Precious Metals & Related - 7.4% Australia - 0.0% Panoramic Resources Ltd. Canada - 6.5% Pan American Silver Corp. (a) Silver Wheaton Corp. (a) Tahoe Resources, Inc. (a) South Africa - 0.6% Ivanhoe Nickel & Platinum Ltd. (a)(c)(d)(e) United States - 0.3% GoviEx Uranium, Inc. (a)(c)(d)(e) Total Precious Metals & Related (Cost $81,834,043) TOTAL COMMON STOCKS (Cost $665,919,871) CLOSED-END MUTUAL FUND - 1.0% Gold & Gold Related - 1.0% Canada - 1.0% Sprott Physical Gold Trust (a) Total Gold & Gold Related TOTAL CLOSED-END MUTUAL FUND (Cost $14,500,000) Ounces GOLD BULLION - 7.7% Gold Bullion (a) TOTAL GOLD BULLION (Cost $44,609,241) Shares WARRANTS - 0.1% Financial - 0.0% Cayman Islands - 0.0% Endeavour Financial Corp. Expires: 1/30/2014, Exercise Price: CAD $2.50 (a) Total Financial Gold & Gold Related - 0.1% Canada - 0.1% Torex Gold Resources, Inc. Expires: 11/12/2011, Exercise Price: CAD $1.30 (a)(b) Kinross Gold Corp. Expires: 9/3/2013, Exercise Price: CAD $32.00 (a) Minefinders Corp. Expires: 12/31/2011, Exercise Price: CAD $5.00 (a) Yukon-Nevada Gold Corp. - Expires: 5/30/2012, Exercise Price: CAD $3.00 (a)(d) United States - 0.0% I-Pulse, Inc. - Expires: 12/15/2010, Exercise Price: $2.80 (a)(d) U.S. Gold Corp. Expires: 2/22/2011, Exercise Price: $10.00 (a) Total Gold & Gold Related Precious Metals & Related - 0.0% Canada - 0.0% Ivanhoe Nickel & Platinum Ltd. - IPO Warrants, Expires: 12/31/10 (a)(c)(d)(e) Pan American Silver Corp. - Expires: 1/4/2015, Exercise Price: CAD $5.00 (a)(d) Total Precious Metals & Related - TOTAL WARRANTS (Cost $1,314,862) Contracts PURCHASED OPTIONS - 0.0% Gold & Gold Related - 0.0% United States - 0.0% Los-Gatos Ltd. - Expires:10/2/2019, Exercise Price $0.36 (a)(c)(d)(e) Total Gold & Gold Related - TOTAL PURCHASED OPTIONS (Cost $0) - Shares RIGHTS - 0.0% Precious Metals & Related - 0.0% United States - 0.0% Ivanhoe Nickel & Platinum Ltd. (a)(c)(d)(e) - Total Gold & Gold Related - TOTAL RIGHTS (Cost $0) - SHORT TERM INVESTMENTS - 6.4% Money Market Funds - 2.0% AIM STIT - Treasury Portfolio, 0.03% (f) Principal Amount Repurchase Agreement - 4.4% $ 66,439,000 Repurchase Agreement with U.S. Bank, N.A., 0.01% dated 7/30/2010, due 8/02/2010, collateralized by: Fannie Mae Conventional Level Pay 15 Year Fixed (Pool #555745) valued at $67,767,856. Repurchase proceeds of $66,439,055. (Cost $66,439,000) TOTAL SHORT TERM INVESTMENTS (Cost $98,282,833) Total Investments(Cost $824,626,807) - 99.0% Other Assets in Excess of Liabilities - 1.0% TOTAL NET ASSETS - 100.0% $ The accompanying footnotes are an integral part of these Schedules of Investments. Percentages are stated as a percent of net assets. ADR - American Depository Reciept (a) Non-income producing security. (b) Affiliated company.See Footnote 3. (c) Denotes a security is either fully or partially restricted to resale. The aggregate value of restricted securites at July 31, 2010 was $57,374,638, which represented 3.8% of net assets. (d) Fair valued security.The aggregate value of fair valued securities as of July 31, 2010 was $67,542,758, which represented 4.5% of net assets. (e) Security is considered illiquid an may be difficult to sell. (f) Variable rate security.The rate listed is as of July 31, 2010. The Delafield Fund Schedule of Investments as of July 31, 2010 (Unaudited) Shares Value COMMON STOCKS - 85.4% Aerospace & Defense - 4.4% Ceradyne, Inc. (a) $ Esterline Technologies Corp. (a) Honeywell International, Inc. Building Products - 2.3% Griffon Corp. (a) Trex Co., Inc. (a) Chemicals - 15.2% A Schulman, Inc. Ashland, Inc. Cytec Industries, Inc. Eastman Chemical Co. Ferro Corp. (a) FMC Corp. Lubrizol Corp. PolyOne Corp. (a) Solutia, Inc. (a) Spartech Corp. (a) Commercial Services & Supplies - 1.0% R. R. Donnelley & Sons Co. Communications Equipment - 1.2% Harris Corp. Computers & Peripherals - 0.9% Diebold, Inc. Intermec, Inc. (a) Construction & Engineering - 1.2% Insituform Technologies, Inc. (a) Containers & Packaging - 1.4% Sonoco Products Co. Electrical Equipment - 6.3% Acuity Brands, Inc. AMETEK, Inc. Belden, Inc. Brady Corp. Hubbell, Inc. Electronic Equipment, Instruments & Components - 8.4% Checkpoint Systems, Inc. (a) Flextronics International Ltd. (a)(b) Lecroy Corp. (a) Vishay Intertechnology, Inc. (a) Food & Staples Retailing - 0.8% SUPERVALU, Inc. Glass and Glass Product Manufacturing - 1.8% Owens-Illinois, Inc. (a) Household Durables - 3.7% Ethan Allen Interiors, Inc. Stanley Black & Decker, Inc. Industrial Conglomerates - 2.7% Carlisle Companies, Inc. Tyco International Ltd. (b) Life Sciences Tools & Services - 2.1% Thermo Fisher Scientific, Inc. (a) Machinery - 15.8% Albany International Corp. (c) Barnes Group, Inc. Crane Co. Dover Corp. Federal Signal Corp. Harsco Corp. IDEX Corp. Ingersoll-Rand PLC (b) Kennametal, Inc. Lydall, Inc. (a) Medical Equipment and Supplies Manufacturing - 0.6% WR Grace & Co. (a) Metals & Mining - 0.8% Commercial Metals Co. Molycorp, Inc. (a) Oil and Gas Extraction - 1.9% Minerals Technologies, Inc. Oil, Gas & Consumable Fuels - 2.7% El Paso Corp. Southern Union Co. Professional Services - 0.8% School Specialty, Inc. (a) Semiconductors & Semiconductor Equipment - 2.4% Fairchild Semiconductor International (a) Teradyne, Inc. (a) Verigy Ltd. (a)(b) Specialty Retail - 4.2% Collective Brands, Inc. (a) Foot Locker, Inc. GameStop Corp. (a) Support Activities for Mining - 0.8% Weatherford International Ltd. (a)(b) Trading Companies & Distributors - 2.0% Rush Enterprises, Inc. (a) WESCO International, Inc. (a) TOTAL COMMON STOCKS (Cost $654,256,742) REAL ESTATE INVESTMENT TRUSTS (REITs) - 1.1% Kimco Realty Corp. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $5,536,617) WARRANTS - 0.0% Air Freight & Logistics - 0.0% Clark Holdings, Inc. Expiration: February 15, 2011, Exercise Price: $6.00 (a) TOTAL WARRANTS (Cost $465,970) Principal Amount FOREIGNGOVERNMENTBONDS - 0.4% Telecommunications - 0.4% Deutsche Telekom International Finance BV (b) $ 3,000,000 4.875%, 07/08/2014 TOTAL FOREIGNGOVERNMENTBONDS (Cost $2,988,208) U.S. GOVERNMENT NOTES - 1.2% United States Treasury Notes - 1.2% 1.000%, 07/31/2011 TOTAL U.S. GOVERNMENT NOTES (Cost $9,970,679) CORPORATE BONDS - 1.3% Aerospace & Defense - 0.1% Honeywell International, Inc. 3.875%, 02/15/2014 Chemicals - 0.5% Dow Chemical Co. 7.600%, 05/15/2014 5.900%, 02/15/2015 Diversified Financial Services - 0.1% JP Morgan Chase & Co. 4.650%, 06/01/2014 Electric Utilities - 0.1% Duke Energy Corp. 3.950%, 09/15/2014 Health Care Equipment & Supplies - 0.1% St. Jude Medical, Inc. 3.750%, 07/15/2014 Management of Companies and Enterprises - 0.1% BAE Systems Holdings, Inc. 4.950%, 06/01/2014 Natural Gas Distribution - 0.1% Sonat, Inc. 7.625%, 07/15/2011 Oil, Gas & Consumable Fuels - 0.1% El Paso Corp. 7.875%, 06/15/2012 Software - 0.1% Oracle Corp. 3.750%, 07/08/2014 TOTAL CORPORATE BONDS (Cost $10,657,619) SHORT TERM INVESTMENTS - 11.2% Shares Money Market Funds - 11.2% AIM STIT-Treasury Portfolio, 0.03% (d) TOTAL SHORT TERM INVESTMENTS (Cost $95,071,189) Total Investments(Cost $778,947,024) - 100.6% Liabilities in Excess of Other Assets - (0.6)% TOTAL NET ASSETS - 100.00% $ The accompanying footnotes are an integral part of these Schedules of Investments Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign issued security.Foreign concentration was as follows: Ireland 2.5%; Netherlands 0.4%; Singapore 4.1%; Switzerland 2.5%. (c) Affiliated company.See Footnote 3. (d) Variable rate security.The rate listed is as of July 31, 2010. The Select Fund Schedule of Investments as of July 31, 2010 (Unaudited) Shares Value COMMON STOCKS - 86.5% Chemicals - 5.9% Ashland, Inc. $ Cytec Industries, Inc. Containers & Packaging - 2.8% Sonoco Products Co. Electrical Equipment - 3.5% Acuity Brands, Inc. Electronic Equipment, Instruments & Components - 10.3% Checkpoint Systems, Inc. (a) Flextronics International Ltd. (a)(b) Vishay Intertechnology, Inc. (a) Hotels, Restaurants & Leisure - 2.4% Ruby Tuesday, Inc. (a) Household Durables - 5.8% Ethan Allen Interiors, Inc. Stanley Black & Decker, Inc. Industrial Conglomerates - 2.0% Carlisle Companies, Inc. Internet Software & Services - 3.4% j2 Global Communications, Inc. (a) IT Services - 4.4% Cognizant Technology Solutions Corp. (a) Genpact Ltd. (a)(b) Tier Technologies, Inc. (a) Life Sciences Tools & Services - 3.3% Charles River Laboratones International, Inc. (a) Thermo Fisher Scientific, Inc. (a) Machinery - 25.7% Albany International Corp. (c) Barnes Group, Inc. Crane Co. Ingersoll-Rand PLC (b) Kennametal, Inc. Trimas Corp. (a) Oil and Gas Extraction - 3.9% Minerals Technologies, Inc. Specialty Retail - 6.8% Collective Brands, Inc. (a) Foot Locker, Inc. Textiles, Apparel & Luxury Goods - 3.8% Maidenform Brands, Inc. (a) Trading Companies & Distributors - 2.5% WESCO International, Inc. (a) TOTAL COMMON STOCKS (Cost $22,746,062) SHORT TERM INVESTMENTS - 12.4% Money Market Funds - 12.4% AIM STIT-Treasury Portfolio, 0.03% (d) TOTAL SHORT TERM INVESTMENTS (Cost $4,397,413) Total Investments(Cost $27,143,475) - 98.9% Other Assets in Excess of Liabilities - 1.1% TOTAL NET ASSETS - 100.0% $ The accompanying footnotes are an integral part of these Schedules of Investments Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign issued security.Foreign concentration was as follows: Bermuda 1.0%; Ireland 3.6%; Singapore 3.5%. (c) Affiliated company.See Footnote 3. (d) Variable rate security.The rate shown is as of July 31, 2010. 1) Fair Valuation Pricing Inputs The Trust has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below. ●Level 1 - Quoted prices in active markets for identical securities. ●Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). ●Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). Equity investments, including common stocks, foreign issued common stocks, exchange-traded funds, closed end mutual funds and real estate investments trusts, which are traded on an exchange are valued at the last sale price reported by the exchange on which the securities are primarily traded on the day of valuation.If there are no sales on a given day for securities traded on an exchange, the latest bid quotation will be used.If there is no Nasdaq Official Closing Price for a Nasdaq-listed security or sale price available for an over-the-counter security, the mean of the latest bid and asked quotations from Nasdaq will be used.When using the market quotations or closing price provided by the pricing service and when the market is considered active, the security will be classified as a Level 1 security. Investment in mutual funds, including money market funds, are generally priced at the ending net asset value (NAV) provided by the service agent of the funds and will be classified as Level 1 securities. Debt securities, such as corporate bonds, convertible bonds and U.S. government agency issues for which market quotations are not readily available may be valued based on information supplied by independent pricing services using matrix pricing formulas and/or independent broker bid quotations.Debt securities with remaining maturities of 60 days or less may be valued on an amortized cost basis, which involves valuing an instrument at its cost and thereafter assuming a constant amortization to maturity of any discount or premium, regardless of the impact of fluctuating rates on the fair value of the instrument.On days when the closing price of the S&P 500 moves more than 1% from its opening price, common stocks of the International Value Fund which are traded on non-North American exchanges may be valued using matrix pricing formulas provided by and independent pricing service.These securities will generally be classified as Level 2 securities. Any securities or other assets for which market quotations are not readily available are valued at fair value as determined in good faith by the Advisor pursuant to procedures established under the general supervision and responsibility of the Funds' Board of Trustees and will be classified as Level 3 securities.In determining fair value, a Fund will seek to assign a value to the security which it believes represents the amount that the Fund could reasonably expect to receive upon its current sale.With respect to securities that are actively traded on U.S. exchanges, the Funds expect that market quotations will generally be available and that fair value might be used only in limited circumstances, such as when trading for a security is halted during the trading day. For securities traded principally on foreign exchanges, the Funds may use fair value pricing if an event occurs after the close of trading of the principal foreign exchange on which a security is traded, but before calculation of a Fund's NAV, which a Fund believes affects the value of the security since its last market quotation.Such events may involve situations relating to a single issuer (such as news related to the issuer announced after the close of the principal foreign exchange), or situations relating to sectors of the market or the markets in generals (such as significant fluctuations in the U.S. or foreign markets or significant changes in exchange rates, natural disasters, armed conflicts, or governmental actions). In determining whether a significant event has occurred with respect to securities traded principally in foreign markets, the Funds may engage a third party fair value servcie provider to systematically recommend the adjustment of closing market prices of non-U.S. securities based upon changes in a designated U.S. securities market index occuring from the time of close of the relevant foreign market and the close of the NYSE.Fair value pricing may also be used to value restricted securities held by the Funds or securities with little or no trading activity for extended periods of time.Fair value pricing involves judgements that are inherently subjective and inexact and it is not possible to determine with certainty when, and to what extent, an event will affect a market price.As a result, there can be no assurance that fair value pricing will reflect actual market value and it is possible that the fair value determined for a security may differ materially from the value that could be realized upon the sale of the security. The following is a summary of the inputs used, as of July 31, 2010, involving the Funds' assets carried at value.The inputs of methodology used for valuing securities may not be an indication of the risk associated with investing in those securities. Description Level 1 Level 2 Level 3 Total The Tocqueville Fund Common Stocks* $ 437,893,024 $- $- Warrants* - - Short-Term Investments Repurchase Agreement - - Total Short-Term Investments - - Total Fund $ 437,893,024 $- The Tocqueville Small Cap Fund Level 1 Level 2 Level 3 Total Common Stocks* $- $- Short-Term Investments Repurchase Agreement - - Total Short-Term Investments - - Total Fund $- The Tocqueville International Value Fund Level 1 Level 2 Level 3 Total Common Stocks* $ 119,828,268 $- $- Warrants* - - - Short-Term Investments Money Market Fund - - Repurchase Agreement - - Total Short-Term Investments - Total Fund $ 129,695,310 $- The Tocqueville Gold Fund Level 1 Level 2 Level 3 Total Common Stocks Gold & Gold Related $ 838,330,153 Oil, Gas and Consumable Fuels - - Precious Metals & Related Total Common Stocks Closed End Mutual Funds* - - Warrants* - - Purchased Call Options* - Rights* - Gold Bullion - - Short-Term Investments Money Market Fund - - Repurchase Agreement - - Total Short-Term Investments - Total Fund $ 904,062,815 The Delafield Fund Level 1 Level 2 Level 3 Total Common Stocks* $ 727,516,635 $- $- Corporate Bonds* - - Foreign Government Bonds* - - Real Estate Investment Trust (REIT) - - Warrants* - - U.S. Treasury Notes - - Short-Term Investments Money Market Funds - - Total Short-Term Investments - - Total Fund $ 831,629,825 $- The Select Fund Level 1 Level 2 Level 3 Total Common Stocks* $- $- Money Market Funds - - Total Fund $- $- * For further information regarding portfolio characteristics, please see the accompanying Schedules of Investments. Below is a reconciliation that details the activity of securities in Level 3 during the current fiscal period: The Tocqueville Fund The Tocqueville Small Cap Fund The Tocqueville International Value Fund The Tocqueville Gold Fund The Delafield Fund The Select Fund Beginning Balance - November 1, 2009 $- $- $- $- $- Purchases - Sales - Realized gains - Realized losses - Change in unrealized appreciation - Transfers in/(out) of level 3 - Ending Balance - July 31, 2010 $- $- $- $- $- 2) Federal Tax Information The cost basis of investments for federal income tax purposes at July 31, 2010 for The Tocqueville Fund, The Tocqueville Small Cap Fund, The Tocqueville International Value Fund, The Tocqueville Gold Fund, The Delafield Fund, and The Select Fund (collectively the "Funds"), were as follows*: The Tocqueville Fund The Tocqueville Small Cap Fund The Tocqueville International Value Fund The Tocqueville Gold Fund The Delafield Fund The Select Fund Cost of Investments $ 778,947,024 $ 27,143,475 Gross unrealized appreciation $ 132,621,314 Gross unrealized depreciation Net unrealized appreciation (depreciation) *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. 3)Transactions with affiliates The following issuers are affiliated with the Funds; that is, the Adviser had control of 5% or more of the outstanding voting securities during the period from November 1, 2009 through July 31, 2010. As defined in Section (2)(a)(3) of the Investment Company Act of 1940; such issues are: The Tocqueville Fund Share Balance Share Balance Dividend Realized Value at Issuer Name at Nov. 1, 2009 Additions Reductions at July 31, 2010 Income Gain/(Loss) July 31, 2010 Alaska Communication Systems Group, Inc. - The Tocqueville Small Cap Fund Share Balance Share Balance Dividend Realized Value at Issuer Name at Nov. 1, 2009 Additions Reductions at July 31, 2010 Income Gain/(Loss) July 31, 2010 1-800 Flowers.com, Inc. - $- Landec Corp. - - Silicon Image, Inc. - - Ultratech, Inc. - - $- The Tocqueville Gold Fund Share Balance Share Balance Dividend Realized Value at Issuer Name at Nov. 1, 2009 Additions Reductions at July 31, 2010 Income Gain/(Loss) July 31, 2010 Banro Corp. - $- $- Comaplex Minerals Corp. (a) - Gold Resource Corp. - International Tower Hill Mines Ltd. - - - International Tower Hill Mines Ltd. - Orezone Gold Corp. (a) - - - Romarco Minerals - Scorpio Mining Corp. - Torex Gold Resources, Inc. - Torex Gold Resources, Inc., Warrants - $- The Delafield Fund Share Balance Share Balance Dividend Realized Value at Issuer Name at Nov. 1, 2009 Additions Reductions at July 31, 2010 Income Gain/(Loss) July 31, 2010 Albany International Corp. - $- $- The Select Fund Share Balance Share Balance Dividend Realized Value at Issuer Name at Nov. 1, 2009 Additions Reductions at July 31, 2010 Income Gain/(Loss) July 31, 2010 Albany International Corp. (a)Security is no longer an affiliated company at July 31, 2010. Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rules15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the Registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)The Tocqueville Trust By (Signature and Title)/s/ Robert W. Kleinschmidt Robert W. Kleinschmidt, President Date9/27/10 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Robert W. Kleinschmidt Robert W. Kleinschmidt, President Date9/27/10 By (Signature and Title)*/s/ John Cassidy John Cassidy, Treasurer Date9/27/10 * Print the name and title of each signing officer under his or her signature.
